Title: To James Madison from Robert Ballard, 5 March 1789
From: Ballard, Robert
To: Madison, James


Sir
Baltimore Mar. 5th 1789
I am very sory that I had not the pleasure of seeing you in Baltimore on your way to Congress.
The Inclosed, will I hope excuse the liberty of Addressing a Gentlemen on business of a Public Nature, to whom I am not known. On receiving Mr McHenry’s Note to you I purposed to follow you, and Mr Lee, as far as Mr Scarrets Tavern, but Mrs Ballards indisposition prevented. Sir, to be as brief as possible I am very depended, indeed, Poor—and want the aid of friends, to Assist me in obtaining an Office under the new Government, that will yield a support to a large family, that have been brought up to ease. At a time when my Country wanted the assistance of its Citizens, I turned out a Volenteer to oppose Lord Dunmore near Williamsburg; and afterwards appointed to a Company in the first Regiment raised in Virginia, which I speedely recruited and Marched to Camp, sacrificing as well pecuniary as other considerations. Under these impressions I place faith in the gratitude of my Countrymen to give a return of service.
The Office that I at present contemplate, is the Clerkship of the Federal Court, as I flatter myself my long experience in that business, would enable me to execute its duties with propriety—having injoyed the Office of Clerk to Mecklenburg County Court, several years; after serving five Years apprentiship; which Office I relinquished when I went into the Army. It will be very important to me if I am so happy as to meet your patronage and Interest on this occasion. As it is my intention to be in New York very soon, I will not comment any further on my Necessitous situation, only to thank you to present my respects to Mr Lee, and will esteem myself greatly obliged for his friendship and Interest on this my day of Trial. I have not the Honor of being acquainted with Mr Lee—but am on terms of friendly intimacy with Coll Henry Lee his Brother, from whom I received the other day a pleasing letter on this business. I have wrote you much hurried, and am with all deference Sir Your Ob Servant
Robert Ballard
